983 So. 2d 920 (2008)
Jacqueline LITTLE, Cynthia Little Cameron and Mark S. Little
v.
Dr. David G. POU and Christus Health Northern Louisiana d/b/a Christus Schumpert Health System.
No. 2008-C-0806.
Supreme Court of Louisiana.
June 6, 2008.
In re Little, Jacqueline et al; Little, Mark S.; Cameron, Cynthia Little;  Plaintiffs); Applying for Writ of Certiorari and/or Review, Parish of Caddo, 1st Judicial District Court Div. I, No. 500,662; to the Court of Appeal, Second Circuit, No. 42,872-CA.
Denied.
CALOGERO, C.J., would grant.
JOHNSON, J., would grant.